Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                               Nos. 04-15-00177-CR & 04-15-00178-CR

                               Daniel MARTINEZ a/k/a Daniel Ramirez,
                                            Appellant

                                                  v.
                                                 The
                                         The STATE of Texas,
                                               Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                            Trial Court Nos. 2014CR2985 & 2014CR2986
                              Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 13, 2015

DISMISSED

           The trial court’s certification in each of these appeals states that “this criminal case is a

plea-bargain case, and the defendant has NO right of appeal.” The clerk’s record for each appeal

contains a written plea bargain, and the punishment assessed did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant; therefore, the trial court’s

certification in each appeal accurately reflects that the underlying case is a plea-bargain case. See

TEX. R. APP. P. 25.2(a)(2).
                                                                    04-15-00177-CR & 04-15-00178-CR


        Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part

of the record under these rules.” TEX. R. APP. P. 25.2(d). On April 9, 2015, we ordered that these

appeals would be dismissed pursuant to rule 25.2(d) unless an amended trial court certification

showing that the appellant has the right of appeal was made part of the appellate record in each

appeal by May 7, 2015. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d
610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003,

no pet.).

        Appellant’s counsel has filed a written response stating that counsel reviewed the record

and “it does appear that these appeals should be dismissed under Rule 25.2.” See TEX. R. APP. P.

25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003, no

pet.). In light of the record presented, we agree with appellant’s counsel that Rule 25.2(d) requires

this court to dismiss these appeals. Accordingly, the appeals are dismissed.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-